939 F.2d 524
Garner GREGORY, etc., et al., Appellants,v.The CITY OF ROGERS, ARKANSAS, et al., Appellees.
No. 89-2863.
United States Court of Appeals,Eighth Circuit.
Feb. 7, 1991.

Appeal from the United States District Court for the Western District of Arkansas;  H. Franklin Waters, Chief Judge.


1
Appellees' petition for rehearing with suggestion for rehearing en banc has been considered by the court and is granted.  The opinion and judgment of this court filed on December 12, 1990, 921 F.2d 750, are vacated.  The clerk will notify the parties of the time and place of oral argument at a later date.